PER CURIAM
In the companion case of Johnson v. Overbay, 85 Or App 576, 737 P2d 1251 (1987), we reversed and remanded with instructions. Plaintiffs acknowledge here that their ejectment action rests solely upon the interlocutory and final judgments in Johnson.
Reversed and remanded with instructions to modify the ejectment judgment to delete from paragraph 1 the property described in the deed from Smith to Overbays dated November 17, 1979, recorded November 26, 1979, as document number 88974, records of Union County, and for further proceedings not inconsistent with Johnson v. Overbay, supra.